Citation Nr: 1300245	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  11-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served in the Army Reserves from March 1957 to May 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal. 

In March 2012, the Veteran testified before the undersigned seated at the RO.  A transcript of this hearing has been associated with the claims file. 

In April 2012, the Board remanded these claims for additional development and consideration.  All requested development has been completed and the claims are once again before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.



CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  A left knee disorder was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 510 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2010 letter, sent prior to the initial adjudication of the claims in the July 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  Unfortunately, his service treatment records (STRs) and service personnel records (SPRs) are unavailable.  According to a memorandum sent to VA in July 2010, these documents apparently were destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, a military records repository.  In this circumstance, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Missing records concerning the Veteran's military service, however, while indeed unfortunate, does not, alone, obviate the need for him to still have medical nexus evidence supporting his claim by suggesting a correlation between his currently claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing records concerning his service do not lower the threshold for an allowance of his claim.  No presumption, either in favor of him or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown.).  The legal standard for proving his claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999). 

Here, the RO and AMC attempted to obtain the Veteran's missing records from the NPRC, as well as from him personally.  However, as stated in the July 2010 Memorandum, the Veteran's STRs are not available from an alternative source.  Therefore, the RO and AMC properly searched for the missing STRs in an attempt to assist the Veteran in proving his claims.  Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative medical records).  

Additionally, the Veteran was provided a VA examination in June 2012 that specifically addressed whether his right shoulder and left knee disorders are attributable to his military service.  The Board finds this examination and opinion is adequate, as it is predicated on a full reading of the Veteran's claims file.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to the statements of the Veteran, and a physical examination, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

As indicated previously, in April 2012, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, the Veteran was provided with an opportunity to provide additional information to hopefully obtain any verification for periods of ACDUTRA or INACDUTRA, and he was scheduled for a VA compensation examination in June 2012 in order to determine whether his right shoulder and left knee disorders are attributable to his military service.  Additionally, his claims were readjudicated in a November 2012 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the April 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran. 

II.  Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State. 38 C.F.R. § 3.6(d).

Generally for service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) .

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Here, the Board does not dispute that the Veteran has current disorders involving his left knee and right shoulders.  Specifically, the June 2012 VA compensation examiner diagnosed internal derangement of the left knee and degenerative arthritis of the right shoulder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

As previously noted, the Veteran's STRs are missing and the RO's and AMC's attempts to obtain these records were to no avail.  Therefore, the Board also does not dispute the possibility, as the Veteran contends, of an in-service injury sustained as a result of a motor vehicle accident.  

Since there is evidence of current disability involving his left knee and right shoulder, and the possibility of relevant symptoms and treatment during service, resolution of this appeal turns on whether there also is competent and credible evidence linking his current disorder to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, it is in this critical respect that the Veteran's claim fails. 

Following his separation from reserve duty in 1963, there are no complaints, treatment, or diagnoses pertaining to either the Veteran's left knee or right shoulder disorders until he filed his claim in June 2010.  In fact, the Veteran testified during his March 2012 Travel Board hearing that he did not have any symptoms resulting from his in service MVA until 45 years after it occurred.   

The Veteran underwent a VA examination in July 2012 to assess his claimed disorders.  The examiner noted the Veteran alleged he sustained injuries during a MVA while he was stationed at Fort Sill, Oklahoma.  Following service, the Veteran states that he was a truck driver and shifting gears with his right arm and the use of his left leg for the clutch affected his in-service injuries.  The examiner noted the Veteran did not make eye contact during the examination.  

Physical and X-ray examinations revealed diagnoses of internal derangement of the left knee, and degenerative arthritis of the right shoulder.  The VA examiner opined that the Veteran's left knee and right shoulder disorders were less likely than not related to his military service.  He specifically opined that the Veteran gave an unconvincing history of his in-service injuries.  Additionally, the examiner noted the Veteran stated he had never been stationed anywhere but Fort Sill during his military service, however, his VA Form 9 alleged service in Vietnam.  The examiner also indicated the Veteran did not provide a history of additional problems following the alleged injury or any time since service, until "he got 'old.'"  The examiner noted that steering a large truck would have required repeated use of the Veteran's right shoulder.  Therefore the examiner concluded because of the Veteran's contradictory histories, lack of any supportive evidence, and long work history as a truck driver hauling heavy loads for many years, it is more likely the left knee and right shoulder disorders are related to the post-service occupation as a truck driver than any stated remote injury in military service.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims that his current left knee and right shoulder disorders were incurred as a result of any established event, injury, or disease during service.  

Essentially, there is no competent evidence that a MVA accident in 1958 resulted in the Veteran's current right shoulder and left knee disorders.  The only evidence in support of his claims are the Veteran's own lay statements, including his March 2012 Travel Board hearing testimony.  The Board notes that the Veteran has contended that he has suffered an injury to his right shoulder and left knee in service but did not have any problems until 45 years after service.  As such, the Veteran does not contend that he has experienced symptoms ever since service, and so the theory of continuity of symptomatology is neither raised by the medical evidence of record nor the lay evidence of record.  

Additionally, the Veteran has not provided any competent evidence to demonstrate that his current right shoulder and left knee disorders were caused by or were the result of his period service.  The opinions of the June 2012 VA examiner are uncontroverted and persuasive in finding that the Veteran's disorders are not related to his military service.  As instructed by the Board, the examiner assumed for purposes of the exam that the Veteran sustained the claimed injuries in service.  The examiner, however, based on additional evidence obtained at the exam coupled with the prior evidence, ultimately concluded that the "poor, scant history of injury"/"lack of any supportive evidence" and "long work history as a truck driver" made it unlikely that the Veteran's current disabilities were related to the "remote" injuries in service.  The examiner determined the Veteran's provided history was inconsistent and noted the Veteran's VA Form 9 in which he alleged service in Vietnam.  The Veteran stated he was never stationed anywhere but Fort Sill, Oklahoma at the exam.  In the November 2012 Appellant's Brief, the Veteran's representative noted that the handwriting on the VA Form 9 is not the same as that of the Veteran's signature.  Therefore, he did not allege service in Vietnam.  The Board understands the representative's argument; however, the VA examiner did not misstate the facts.  Whether or not the Veteran wrote the comment his signature is on the VA Form 9 and the Board has to assume he knew its contents.  The representative's argument is speculative on this point.  Moreover, there are several bases for the VA examiner's opinion.  The VA examiner noted that there was a "poor, scant history of injury"/"lack of any supportive evidence" and a "long work history as a truck driver."  The Board is not persuaded that without the comments in the VA Form 9 the VA examiner would have found in favor of the Veteran.  Indeed, the VA examiner thought it was pertinent to note his observations of the Veteran's eye contact at the exam.  The June 2012 VA examiner's opinions were based on a review of the claims file, the Veteran's history, and a complete physical examination.  The opinions provided clear medical reasoning and logic and are generally consistent with other pieces of medical evidence of record and, specifically attribute the Veteran's current left knee and right shoulder disorders to his post-service occupation as a truck driver.  These factors taken together make the June 2012 VA examination report and nexus opinions highly probative evidence weighing against the Veteran's claims.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Veteran has not provided any competent medical evidence to rebut the opinions against his claims or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In reviewing the Veteran's claims the Board has reviewed the written statements presented by the Veteran and his representative, as well as the Veteran's testimony during the March 2012 Travel Board hearing.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology.  His contention that his current disorders are related to the MVA in service is not competent and thus not persuasive in view of the medical opinions of the June 2012 VA examiner.   

In this regard, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as the question of whether his right shoulder and left knee disorders can be attributed to his in-service MVA.  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right shoulder and left knee disorders and any instance of his military service to be complex in nature and as such is not subject to lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe the occurrence of an in-service MVA, right shoulder and left knee complaints of pain, and his current manifestations of such disorders, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his alleged in-service MVA, and his current disorders.  In contrast, the June 2012 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the type of in-service injury, complaints, and diagnoses as well as the current nature of his disorders.  Therefore, the Board accords greater probative weight to the June 2012 VA examiner's opinions. 

Accordingly, the Board finds that the preponderance of the evidence is against his claims for service connection for right shoulder and left knee disorders.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The claim for service connection for a right shoulder disorder is denied.

The claim for service connection for a left knee disorder is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


